Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 13, 2018

                                    No. 04-18-00345-CR

                                Comfort Delando ROBERTS,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR11457
                        Honorable Jefferson Moore, Judge Presiding


                                       ORDER
       On June 4, 2018, appellant filed a motion for the appointment of appellate counsel. The
record before this court indicates the trial court appointed Michael Young, Chief Public
Defender, to represent appellant on appeal. Accordingly, appellant’s motion is DENIED.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court